INGRAHAM, J.
The situation in this case is peculiar, and presents a question which depends upon the construction to be given to, and the binding force of, a judgment of the supreme court, to *370which attention will be hereafter called. It appeared that in the year 1872 one Annie Jane Bills, being the owner of certain personal property, assigned the same to Thomas G-. Hodgkins and Emma S. Clark in trust; that in the year 1889 Emma S. Clark, one of the trustees, died, and during the year 1892 the surviving trustee died. The executors of the surviving trustee continued to perform the trust until April, 1893, when the said Annie Jane Bills commenced an action in the supreme court, alleging the creation of the trust, and that by the instrument creating it the trustees were to “receive the dividends and interest due and to become due thereon, and apply the net dividends arising from said stocks to the support, use, and benefit of the plaintiff during her natural life, and on her decease to assign and make over the said stocks, or any portion thereof, to such person or persons, or to such use or purpose, as this plaintiff should, by her last will and testament, or any instrument in writing-in the nature of a last will and testament, executed in the presence of two witnesses, direct or appoint.” There were made parties defendant to said action the personal representatives of the deceased trustees and one Emma C. Bills, who was the daughter of the plaintiff, born after the creation of the trust, and who is the plaintiff in this action. The complaint further alleged that the instrument creating the trust had been lost, or by mistake destroyed, and asked judgment that the Hew York Life Insurance & Trust Company be appointed the trustee of the said trust, and be empowered and authorized by this court to take and receive the said securities, and to hold the same upon the trusts above set forth. A guardian ad litem was appointed for the infant defendant Emma C. Bills, who interposed a general answer. The personal representatives of the deceased trustees also answered, and the issues raised were referred to a referee to hear and determine. The evidence taken before the referee is not a part of the record, but the referee subsequently re ported, finding the facts substantially as alleged in the complaint, the execution of the instrument creating the trust as therein alleged, and, as a conclusion of law, that the Hew York Life Insurance & Trust Company should be appointed as trustee to receive the said securities, and to hold the same upon trust, to pay the income thereof to the plaintiff during her life, and on her decease to assign and make over the said securities to such persons as the plaintiff, by her last will and testament, should direct or appoint, “or, in default of appointment, to her next of kin.” Upon that report, and upon notice to all the parties to the action, judgment was duly entered on Hovember 20, 1893, whereby it was adjudged that by a certain instrument in writing, made on or about the 24th day of April, 1872, the plaintiff did assign unto Thomas Gr. Hodgkins and Emma S. Clark certain personal securities and the dividends due and to become due on the same; in and by which instrument it was provided that the said Thomas G-. Hodgkins and Emma S. Clark should hold the same upon the trusts as alleged in the complaint. Heither in the complaint nor in this provision of the judgment declaring the trust as originally constituted" was there any direction as to the disposition of the remainder after the death of the life tenant in the *371event of her failure to execute the power of appointment by a last will and testament. The judgment then proceeds to appoint a new trustee, and adjudicate as to the trust upon which it should hold the trust property, thus construing the trust which it had before adjudged had been created and was then in existence. It proceeds:
“And it is ordered, adjudged, and decreed that the said New York"Lite Insurance & Trust Company be, and the same hereby is, appointed as trustee in the place and stead of the said Thomas G. Hodgkins and Emma S. Clark, deceased, to receive the said securities, and to hold the same, and to receive the dividends and "interest due and to become due thereon, and to apply the net interest and dividends arising from said securities, and from such other securities as shall from time to time form part of said trust estate, to the support, use, and benefit of the plaintiff during her natural life, and on her decease to assign and make over the said securities, or any portion thereof, to such person or persons, or to such use or purpose, as the plaintiff shall, by her last will and testament, or any instrument in writing in the nature of a last will and testament, executed in the presence of two witnesses, direct or appoint, or, in default of appointment, to her next of kin.”
• Here appears, following the conclusion of law of the referee, a direction as to the disposition to be made of this remainder upon default of the exercise of the power of appointment by the life tenant. It is a construction by the judgment of the trust established by the plaintiff, and upon which the substituted trustee was to hold the property. ' Whether that was or was not a correct construction of the trust is not an open question. The judgment was, as to all the parties to the action, conclusive. The effect of this provision of the judgment was, therefore, to appoint the New York Life Insurance & Trust Company the trustee to execute the trust established by the instrument executed in 1872, and.to construe the terms of the trust so established; and • upon that construction there was brought under the operation of the trust the remainder in the property in the event of the life tenant’s failure to make a valid appointment by a last will and testament. The trust as it existed prior to the entry of this judgment was not disturbed. It still remained in full force and effect. The terms and conditions upon which the substituted trustee was to hold and dispose of the property were settled by the provisions of the judgment appointing such trustee and directing the disposition to be made by it of the trust estate. The judgment was an adjudication binding upon the parties, and all claiming under them, and conclusively established the trust upon which the property was to be held, and the disposition of it upon the termination of the trust.
After that judgment was entered, and the substituted trustee had taken possession of the property under the trust thereby declared and construed, neither of the parties to that action could terminate that trust. In the event that the plaintiff in that action failed to make a valid execution of the power reserved to her by the terms of the trust as fixed by the judgment, the trustee was to pay the trust estate to the life tenant’s next of kin. Subsequently, the life tenant attempted to execute the power so reserved, but execution of that power was invalid, as the absolute ownership of the property was postponed for a longer period than two lives in being when the trust was created. Fargo v. Squiers, 154 N. Y. 259, 48 N. E. 511. As was said in the case cited:
*372“The validity of the provisions of the will of Georgia Fargo, in so far as she attempted to execute the power of appointment, must, therefore, he tested by reading the provisions of her will into the provisions of the will of William G. Fargo, which created the power. So tested, we find that, the Squiers children not being in' existence at the time of the death of William G. Fargo, any attempt to postpone the absolute ownership of the property in these children would be a violation of the provisions" of the statute.”
Thus reading the provisions of the will of Annie Jane Bills, the life tenant, into the trust agreement executed in the year 1872, we find that, as neither the testatrix’s daughter nor her grandson, in whose favor the two trusts were attempted to be created, were in existence at the time of the creation of the trust in 1872, there was an attempt to postpone the absolute ownership , of the property beyond two lives in being at the time of the creation of the trust; and, the ■execution of the power of appointment being thus invalid by the terms ■of the trust, the trustee held the property for the benefit of the next ■of kin of the life tenant, who is the plaintiff in this action.
It is claimed by the appellant, however, that, assuming the trust to ¡be void, this will should be treated as the exercise of the power in favor of the St. John’s Guild. We think, however, that this would ■defeat the obvious intent of the testatrix, and create a new will, which the court is not justified in doing. The evident intent of the testatrix was to create a fund for the benefit of her daughter and grandson during their lives, and it would defeat that intention, and disinherit the children, for whom it is evident she intended to make provision, by giving all of the property now to the remainder-men, who, by the will, were to take only upon the death of those for whom the testator intended to make provision. By a failure of the provision for the daughter and grandson, the intent of the testatrix was made inoperative, and with it, we think, must fall the remainder over.
It follows that the judgment of the court below was right, and it should be affirmed, with costs to the plaintiff and the infant defendant, to be paid out of the estate.
VAN" BRUNT, P. J., and RUMSEY and O’BRIEN, JJ., concur; PATTERSON, J., in result.